Citation Nr: 1805860	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease, status post total knee replacement, claimed as secondary to service-connected bilateral pes planus (a right knee disability).

2.  Entitlement to service connection for a left shoulder disability, status post rotator cuff repair, claimed as secondary to service-connected bilateral pes planus (a left shoulder disability). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2015, the Veteran testified at a Board hearing before a Veterans Law Judge at the Board's office in Washington, D.C., and, in April 2017, he testified at a Board hearing before a different Veterans Law Judge sitting at the RO.  Transcripts of these hearings have been associated with the record.  Subsequently, the Board sent the Veteran a letter notifying him of his right to testify before a third Veterans Law Judge regarding the matters on appeal.  However, the Veteran failed to respond, therefore the Board may proceed with adjudication of the matters.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In September 2015, the Board remanded the claims for further development and adjudication.  A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to substantial, but not strict, compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the Board finds that there has not been substantial compliance because not all questions posed by the Board were adequately addressed with sufficient rationale for the Board to decide the matter.

The Board notes that the Veteran has an additional claim on appeal, however such will be handled in a separate decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271. 

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  

The Veteran contends that service connection is warranted for both a right knee disability and a left shoulder disability as secondary to service-connected bilateral pes planus.  Specifically, the Veteran has advanced two theories of secondary service connection.  First, the Veteran contends that his bilateral pes planus caused a postural malalignment that resulted in compensatory changes and structural damage at the right knee and left shoulder joints.  Second, the Veteran contends that his bilateral pes planus caused an abnormal gait, altered stance, and disruption of balance that resulted in three falls, the first two of which resulted in an injury to the right knee and the third resulted in an injury to the left shoulder.  In support of the appeal, the Veteran submitted several internet articles and a March 2014 statement from his private physician.  The private physician, referencing a 2011 medical research study, indicated that there is a relationship between pes planus and frequent knee pain and medial knee cartilage damage in older adults.  The private physician's statement, however, does not discuss the nature of the relationship nor does he relate this research to the Veteran's case.  Specifically, the private physician does not provide an opinion as to the likelihood that the Veteran's pes planus caused or aggravated his right knee disability.  

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In addition, when VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran was afforded a VA examination in July 2012 in connection with the claim of service connection for a right knee disability.  Following examination, the VA examiner opined that the Veteran's right knee disability was not caused by his service-connected pes planus.  However, the VA examiner only addressed one of the Veteran's contentions, that the bilateral pes planus created a postural malalignment that led to the development of degenerative joint disease and osteoarthritis of the right knee; the VA examiner did not address the Veteran's second contention that the pes planus led to two falls, which resulted in an injury to the right knee.  Moreover, the VA examiner did not address whether the Veteran's pes planus aggravated the Veteran's right knee disability.  Therefore, the Board found the opinion provided by the July 2012 VA examiner to be inadequate for the purposes of adjudicating the Veteran's claim of service connection on a secondary theory of entitlement.  

In addition, the Board noted that the Veteran had not been afforded a VA examination in connection with his claim of service connection for a left shoulder disability.  The evidence of record indicates that the Veteran underwent left shoulder arthroscopy with rotator cuff repair in March 2014.  The evidence of record also indicates that the Veteran injured his left shoulder as the result of a fall in or around November 2012.  The Veteran contends that his right knee disability and service-connected pes planus are the cause of the fall that resulted in the left shoulder injury.  Therefore, the Board remanded the claim in order to afford the Veteran an examination.  

In November 2015, the Veteran was afforded VA examinations in order to address the Board's remand instructions.  Specifically, the Board directed the examiner to address the Veteran's two theories of secondary entitlement.  First, the pes planus resulted in altered biomechanics causing abnormal stresses on the right knee and left shoulder joints, which resulted in his current disabilities.  Second, the pes planus resulted in multiple falls, which resulted in injuries to the right knee and left shoulder joints.  

The November 2015 examiner opined that the Veteran's right knee disability and left shoulder disability were less likely than not proximately due to or the result of his service-connected pes planus.  He provided the rationale that such were part of a polyarticular process that resulted in DJD of both ankles, right knee, both elbows, both feet, both hands, both shoulders, cervical spine, and lumbar spine.  The examiner further noted that the Veteran had a long history of gouty arthropathy which has contributed to the polyarticular DJD.  Furthermore, he noted that the Veteran's pes planus is insignificant as an etiological or aggravating factor for the Veteran's right knee DJD and his left shoulder DJD.  Rather the examiner found that the Veteran's disabilities are part of a systemic multi-articular disorder including chronic gouty arthropathy.  However, the examiner failed to explain how being part of a polyarticular process precludes the Veteran's service-connected pes planus from aggravating such conditions.  Furthermore, the examiner did not address the Veteran's specific contentions, of altered biomechanics and that his pes planus caused or contributed to his falls which resulted in his knee and shoulder injuries.  Therefore, the Board finds the opinions provided by the November 2015 VA examiner to be inadequate for the purposes of adjudicating the Veteran's claims of service connection on a secondary theory of entitlement.  Accordingly, new VA examinations and opinions are needed to adequately consider the Veteran's claims of entitlement to service connection for right knee and left shoulder disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the Veteran's right knee and left shoulder disabilities, both claimed as secondary to service-connected pes planus.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

(A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected pes planus?

If the opinion is that the service-connected pes planus aggravated the right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

(B) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected pes planus?

If the opinion is that the service-connected pes planus aggravated the left shoulder disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In rendering the above opinions, the VA examiner should specifically address the Veteran's two theories of secondary entitlement.  First, the pes planus resulted in altered biomechanics causing abnormal stresses on the right knee and left shoulder joints, which resulted in his current disabilities.  Second, the pes planus resulted in multiple falls, which resulted in injuries to the right knee and left shoulder joints.  With respect to the contention that a fall led to the current left shoulder disability, the VA examiner should only consider the likelihood of service-connected disabilities as the cause of the fall.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________	  _________________________________
               G. WASIK					          K. CONNER
      Veterans Law Judge			                          Veterans Law Judge
         Board of Veterans' Appeals			          Board of Veterans' Appeals


______________________________________
R. FEINBERG
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




